Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of July 18, 2017 (the
“Amendment”) is entered into among Syntel, Inc., a Michigan corporation (the
“Borrower”), the Guarantors party hereto, the Lenders party hereto and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A, as
Administrative Agent, L/C Issuer and Swing Line Lender entered into that certain
Credit Agreement dated as of September 12, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrower, the Lenders and the Administrative Agent, subject to the
terms and conditions set forth, desire to amend certain terms of the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Section 8.06 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (g) thereof, (ii) re-numbering clause (h) as the new
clause (i) thereof, and (iii) inserting a new clause (h) thereof as follows:

(h) the Borrower may make other Restricted Payments in an aggregate amount not
to exceed $50,000,000; provided that (i) no Default shall have occurred and is
continuing or would immediately result from such Restricted Payment, and
(ii) upon giving effect to such Restricted Payment, the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 on a Pro Forma
Basis; and

2. Conditions Precedent. This Amendment shall be effective upon receipt by the
Administrative Agent of counterparts of this Amendment duly executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent.

3. Miscellaneous.

(a) The Borrower represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower and each other Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document are
true and correct in all material respects with respect to any representation or
warranty that is not otherwise qualified as to materiality, and in all respects
with respect to any representation or warranty that is qualified as to
materiality, in each case on and as of the date hereof, except to the extent
that any such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects or in all
respects, as applicable, as of such earlier date, and (ii) no Default has
occurred and is continuing.



--------------------------------------------------------------------------------

(b) The Administrative Agent and the Lenders hereby expressly reserve any and
all of the rights, powers, privileges and remedies available to the
Administrative Agent and the Lenders under the Credit Agreement, the other Loan
Documents and applicable Law that have arisen or may arise as a result of any
Default or Event of Default, including any such Default or Event of Default that
may exist as of the date hereof. No failure to exercise or delay in exercising
any right, power, privilege or remedy shall constitute a waiver of any such
right, power, privilege or remedy or preclude the Administrative Agent or any
Lender from exercising such right, power, privilege or remedy in the future.

(c) The Credit Agreement and the other Loan Documents, and the obligations of
the Borrower thereunder, are hereby ratified and confirmed and shall remain in
full force and effect according to their terms.

(d) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the
Guaranty and the other Loan Documents to which it is a party and (iii) agrees
that this Amendment and all documents executed in connection herewith do not
operate to reduce or discharge its obligations under the Guaranty or the Loan
Documents.

(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

(g) This Amendment is a Loan Document and all references to a “Loan Document” in
the Credit Agreement and the other Loan Documents (including, without
limitation, all such references in the representations and warranties in the
Credit Agreement) shall be deemed to include this Amendment.

[signature pages follow]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:     SYNTEL, INC.,       a Michigan corporation       By:  

/s/ Daniel M. Moore

      Name: Daniel M. Moore       Title:   Chief Administrative Officer  
GUARANTORS:     SKILLBAY LLC,       a Michigan limited liability company      
By:  

/s/ Daniel M. Moore

      Name: Daniel M. Moore       Title:   Chief Administrative Officer      

SYNTEL CONSULTING INC.,

a Michigan corporation

      By:  

/s/ Daniel M. Moore

      Name: Daniel M. Moore       Title:   Chief Administrative Officer  

 

SYNTEL, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,       as Administrative Agent  
    By:  

/s/ Christine Trotter

      Name: Christine Trotter       Title:   Assistant Vice President   LENDERS:
   

BANK OF AMERICA, N.A.,

as a Lender

      By:  

/s/ Gregory J. Bosio

      Name: Gregory J. Bosio       Title:   Senior Vice President      

JPMORGAN CHASE BANK, N.A.,

as a Lender

      By:  

/s/ Justin Burton

      Name: Justin Burton       Title:   Vice President      

WELLS FARGO BANK, N.A.,

as a Lender

      By:  

/s/ Debra E. DelVecchio

      Name: Debra E. DelVecchio       Title:   Senior Vice President      

CITIBANK, N.A.,

as a Lender

      By:  

/s/ Varun Gupta

      Name: Varun Gupta       Title:   SVP      

BANK OF THE WEST,

as a Lender

      By:  

/s/ David Wang

      Name: David Wang       Title:   Director  

 

SYNTEL, INC.

SECOND AMENDMENT